Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00349-CV

        IN RE Greg ABBOTT, in his Official Capacity as Governor of the State of Texas,
                                         Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: September 15, 2021

DISMISSED AS MOOT

           On August 20, 2021, Relator filed a petition for writ of mandamus in which the only relief

requested was to stay the trial court’s August 12, 2021 temporary restraining order (TRO). Relator

separately sought emergency relief to stay the TRO pending resolution of the petition.

           On September 2, 2021, the TRO expired, and the trial court granted the real party in

interest’s request for a temporary injunction.

           Because the only relief the petition sought was to stay the trial court’s TRO, which has

expired, Relator’s petition for writ of mandamus is dismissed as moot. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM


1
 This proceeding arises out of Cause No. 2021-CVK-001517-D1, styled City of Laredo v. Greg Abbott, in his official
capacity as Governor of Texas, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable
Honorable José A. López presiding.